               Case 2:18-cv-02248-KJD-BNW Document 24 Filed 11/21/19 Page 1 of 5




      Vernon A. Nelson, Jr.                               Trevor R. Waite
1
      Nevada Bar No.: 6434                                twaite@alversontaylor.com
2     Jennifer Golanics                                   ALVERSON, TAYLOR, & SANDERS
      Nevada Bar No.: 13687                               6605 Grand Montecito Parkway, Suite #200
3     THE LAW OFFICE OF VERNON NELSON                     Las Vegas, Nevada 89149
      6787 W. Tropicana Ave., Suite 103                   Tel: (702) 384-7000
4
      Las Vegas, NV 89103                                 Fax: (702) 385-7000
5     Tel.: 702-476-2500
      Fax.: 702-476-2788                                  David J. Kaminski (CA SBN 128509)
6     E-mail: vnelson@nelsonlawfirmlv.com                 Admitted Pro Hac Vice
7
                                                          Kaminskid@cmtlaw.com
      Attorneys for Plaintiff,                            CARLSON & MESSER LLP
8     MARK GUTIERREZ                                      5901 West Century Boulevard, Suite #1200
                                                          Los Angeles, California 90045
9                                                         Tel: (310) 242-2200
10
                                                          Fax: (310) 242-2222

11                                                        Attorneys for Defendant,
                                                          AARGON AGENCY, INC.
12

13                                     UNITED STATES DISTRICT COURT
14                                         DISTRICT OF NEVADA
15

16   Mark Gutierrez,                                       Case No.: 2:18-cv-02248-KJD-BNW

17                        Plaintiff,                       STIPULATION RE: DISMISSAL
18                                                         OF ENTIRE ACTION WITH
                    vs.
                                                           PREJUDICE, PURSUANT TO
19
     Aargon Agency, Inc., dba Aargon Collections, a        FRCP 41(a((1)(A)(ii)
20   Nevada Corporation
21
                          Defendant.
22

23

24
                    IT IS HEREBY STIPULATED by and between Plaintiff MARK
25

26
     GUTIERREZ (“Plaintiff”) and Defendant AARGON AGENCY, INC.,

27
     (“Defendant”), through their respective counsel of record, that the entire action
28   shall be dismissed in its entirety, with prejudice, pursuant to FRCP 41(a)(1)(A)(ii).


     {00124123;1}                                     1
                                                                                 STIPIULATION TO DISMISS
                                                                                         2:18-cv-02248-KJD-
                                                            BNW
               Case 2:18-cv-02248-KJD-BNW Document 24 Filed 11/21/19 Page 2 of 5




1

2                   Each party to bear their own costs and expenses.
3

4
                                                   THE LAW OFFICE OF VERNON NELSON
5
     Dated: November 21, 2019                      s/ Vernon A. Nelson, Jr
6
                                                   Vernon A. Nelson, Jr
7                                                  Jennifer Golanics
                                                   Attorneys for Plaintiff
8                                                  MARK GUTIERREZ
9

10                                                 CARLSON & MESSER LLP

11   Dated: November 21, 2019                      s/ David J. Kaminski
                                                   David J. Kaminski
12
                                                   Attorneys for Defendant,
13                                                 AARGON AGENCY, INC.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     {00124123;1}                                     2
                                                                              STIPIULATION TO DISMISS
                                                                                      2:18-cv-02248-KJD-
                                                          BNW
               Case 2:18-cv-02248-KJD-BNW Document 24 Filed 11/21/19 Page 3 of 5




                                         SIGNATURE CERTIFICATION
1
                    Pursuant to Section 2(f)(4) of the electronic Case Filing Administrative Policies and
2
     Procedures Manual, I hereby certify that the content of this document is acceptable to Vernon A.
3
     Nelson, Jr, counsel for Plaintiff, and that I have obtained his authorization to affix his electronic
4
     signature to this document.
5

6                                                       CARLSON & MESSER LLP
7
     Dated: November 21, 2019                           s/ David J. Kaminski
8                                                       David J. Kaminski
                                                        Attorneys for Defendant,
9                                                       AARGON AGENCY, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     {00124123;1}                                          1
                                                                                     STIPIULATION TO DISMISS
                                                                                             2:18-cv-02248-KJD-
                                                               BNW
               Case 2:18-cv-02248-KJD-BNW Document 24 Filed 11/21/19 Page 4 of 5




                                            CERTIFICATE OF SERVICE
1

2                   I, David J. Kaminski, hereby certify that on this 21st day of November, 2019, a true and

3    accurate copy of the foregoing Stipulation Re: Dismissal of Entire Action with Prejudice,
     Pursuant to FRCP 41(a)(1) was filed through the ECF system, which will send notification of
4
     such filing to the e-mail addresses associated with this case.
5

6                                                        CARLSON & MESSER LLP
7
     Dated: November 21, 2019                            s/ David J. Kaminski
8                                                        David J. Kaminski
                                                         Attorneys for Defendant,
9                                                        AARGON AGENCY, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     {00124123;1}                                           1
                                                                                       STIPIULATION TO DISMISS
                                                                                            2:18-cv-02248-KJD-BNW
               Case 2:18-cv-02248-KJD-BNW Document 24 Filed 11/21/19 Page 5 of 5




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     {00124123;1}                              1
                                                                   STIPIULATION TO DISMISS
                                                                        2:18-cv-02248-KJD-BNW
